Exhibit 10.30

EXECUTION COPY

AMENDMENT NO. 2

Dated as of July 29, 2014

to

CREDIT AGREEMENT

Dated as of June 23, 2011

THIS AMENDMENT NO. 2 (this “Amendment”) is made as of July 29, 2014 by and among
(i) Unisys Corporation (the “Borrower”), (ii) Unisys Holding Corporation, Unisys
NPL, Inc. and Unisys AP Investment Company I (each a “Guarantor” and,
collectively, the “Guarantors” and, collectively with the Borrower, the “Credit
Parties”), (iii) the undersigned Lenders and (iv) General Electric Capital
Corporation, as administrative agent (the “Agent”), under that certain Credit
Agreement dated as of June 23, 2011 by and among the Borrower, the other Credit
Parties, the Lenders and the Agent (as amended, restated, supplemented or
otherwise modified from time to time prior to the date hereof, the “Credit
Agreement”). Capitalized terms used herein and not otherwise defined herein
shall have the respective meanings given to them in the Credit Agreement.

WHEREAS, the Credit Parties have requested that the requisite Lenders and Agent
agree to make an amendment to the definition of “Material Subsidiary” set forth
in the Credit Agreement and to consent to certain matters with respect to the
pledge of the Equity Interests of UIS Global Finance CV (the “Pledged
Subsidiary”);

WHEREAS, the Credit Parties, the Lenders party hereto and the Agent have so
agreed on the terms and conditions set forth herein;

NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Credit Parties,
the Lenders party hereto and the Agent hereby agree to enter into this
Amendment.

1. Amendment to the Credit Agreement. Effective upon satisfaction of the
condition set forth in Section 2 below, the parties hereto agree that the
definition of “Material Subsidiary” set forth in Section 11.1 Credit Agreement
shall be amended to delete the reference to “$100.0 million” and replace such
reference with “$175.0 million”.

2. Conditions of Effectiveness. The effectiveness of this Amendment is subject
to the Agent’s receipt of counterparts of this Amendment duly executed by each
Credit Party and the Required Lenders.

3. Representations and Warranties of the Credit Parties. Each Credit Party
hereby represents and warrants as follows:

(a) This Amendment and the Credit Agreement (as amended hereby), as applicable,
constitute legal, valid and binding obligations of such Credit Party,
enforceable against such Credit Party in accordance with their respective terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
fraudulent transfer or similar laws affecting the enforcement of creditors’
rights generally or by equitable principles relating to enforceability.



--------------------------------------------------------------------------------

(b) As of the date hereof and after giving effect to the terms of this
Amendment, (i) no Default or Event of Default has occurred and is continuing or
would reasonably be expected to result from the effectiveness of this Amendment
and (ii) each of the representations and warranties of such Credit Party set
forth in the Credit Agreement or any other Loan Document to which such Credit
Party is a party is true and correct in all material respects (without
duplication of any materiality qualifier contained therein), except to the
extent any such representation or warranty expressly relates to an earlier date
(in which event such representation or warranty was true and correct in all
material respects (without duplication of any materiality qualifier contained
therein) as of such earlier date).

4. Reference to and Effect on the Credit Agreement.

(a) Upon the effectiveness hereof, each reference to the Credit Agreement in the
Credit Agreement or any other Loan Document shall mean and be a reference to the
Credit Agreement as amended hereby.

(b) The Credit Agreement and all other documents, instruments and agreements
executed and/or delivered in connection therewith shall remain in full force and
effect and are hereby ratified and confirmed.

(c) Except with respect to the subject matter hereof, the execution, delivery
and effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of the Agent or the Lenders, nor constitute a waiver of any
provision of the Credit Agreement or any other documents, instruments and
agreements executed and/or delivered in connection therewith.

5. Consent and Reaffirmation. Without in any way establishing a course of
dealing by the Agent or any Lender, each of the undersigned Credit Parties
consents to the Amendment and reaffirms the terms and conditions of the Credit
Agreement and any other Loan Document executed by it and acknowledges and agrees
that such Credit Agreement and each and every such Loan Document executed by the
undersigned in connection with the Credit Agreement remains in full force and
effect and is hereby reaffirmed, ratified and confirmed.

6. Limited Consent with respect to Pledged Subsidiary. Notwithstanding anything
in the Credit Agreement to the contrary, the Agent and each of the undersigned
Lenders hereby consents to the pledge by the applicable Credit Party of 65% of
the Equity Interests of the Pledged Subsidiary and waives any noncompliance by
such Credit Party with Section 4.13(c)(ii) of the Credit Agreement as a direct
result of such Credit Party’s failure to pledge 100% of the Equity Interests of
the Pledged Subsidiary as and when required by such Section; provided that, if,
as of September 30, 2015 (or such later date as may be agreed by the Agent in
its sole discretion), the Pledged Subsidiary is not an Excluded Foreign
Subsidiary, this consent and waiver shall automatically and immediately cease to
be effective. The Agent and each of the undersigned Lenders further agrees that,
notwithstanding anything in the Guaranty and Security Agreement to the contrary
and for all purposes thereunder, all outstanding Capital Stock of the Pledged
Subsidiary in excess of 65% of the voting power of all classes of Capital Stock
of the Pledged Subsidiary entitled to vote (the “Excepted Assets”) shall be
deemed to constitute Excluded Assets (as defined in the Guaranty and Security
Agreement); provided that, if, as of September 30, 2015 (or such later date as
may be agreed by the Agent in its sole discretion), the Pledged Subsidiary is
not an Excluded Foreign Subsidiary, the Excepted Assets shall cease to
constitute Excluded Assets as so deemed in this Section 6.

 

2



--------------------------------------------------------------------------------

7. Governing Law. This Amendment shall be construed in accordance with and
governed by the law of the State of New York.

8. Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

9. Counterparts. This Amendment may be executed by one or more of the parties
hereto on any number of separate counterparts, and all of said counterparts
taken together shall be deemed to constitute one and the same instrument.
Signatures delivered by facsimile or PDF shall have the same force and effect as
manual signatures delivered in person.

[Signature Pages Follow]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first above written.

 

UNISYS CORPORATION, as the Borrower By:  

/s/ Scott A. Battersby

Name:   Scott A. Battersby Title:   Vice President and Treasurer UNISYS HOLDING
CORPORATION, as a Credit Party By:  

/s/ Edward A. Sarkisian

Name:   Edward A. Sarkisian Title:   Vice President and Treasurer UNISYS NPL,
INC., as a Credit Party By:  

/s/ Edward A. Sarkisian

Name:   Edward A. Sarkisian Title:   Vice President and Treasurer UNISYS AP
INVESTMENT COMPANY I, as a Credit Party By:  

/s/ Edward A. Sarkisian

Name:   Edward A. Sarkisian Title:   Vice President and Treasurer

 

Signature Page to Amendment No. 2 to

Credit Agreement dated as of June 23, 2011

Unisys Corporation



--------------------------------------------------------------------------------

GENERAL ELECTRIC CAPITAL CORPORATION, as

Agent and as a Lender

By:  

/s/ Philip F. Carfora

Name:   Philip F. Carfora Title:   Duly Authorized Signatory

 

Signature Page to Amendment No. 2 to

Credit Agreement dated as of June 23, 2011

Unisys Corporation



--------------------------------------------------------------------------------

CITIBANK, N.A., as a Lender By:  

/s/ K. Kelly Gunness

Name:   K. Kelly Gunness Title:   Vice President

 

Signature Page to Amendment No. 2 to

Credit Agreement dated as of June 23, 2011

Unisys Corporation



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as a Lender

By:  

/s/ Mark Bradford

Name:   Mark Bradford Title:   Vice President

 

Signature Page to Amendment No. 2 to

Credit Agreement dated as of June 23, 2011

Unisys Corporation



--------------------------------------------------------------------------------

HSBC BANK USA, N.A., as a Lender By:  

/s/ Nick Lotz

Name:   Nick Lotz Title:   Senior Vice President

 

Signature Page to Amendment No. 2 to

Credit Agreement dated as of June 23, 2011

Unisys Corporation



--------------------------------------------------------------------------------

RBS BUSINESS CAPITAL, A DIVISION OF RBS

ASSET FINANCE, INC., as a Lender

By:  

/s/ Kenneth Wales

Name:   Kenneth Wales Title:   Vice President

 

Signature Page to Amendment No. 2 to

Credit Agreement dated as of June 23, 2011

Unisys Corporation